           CASE 0:20-cv-02469-PJS-ECW Doc. 5 Filed 01/28/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Shawn Robert Gralish,
                                                         Case No. 20-cv-2469 PJS/ECW
               Plaintiff,

 v.                                                            ORDER

 Federal Bureau of Investigation,

               Defendant.



      Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated January 5, 2021, all the

files and records, and no objections having been filed to said Report and

Recommendation, IT IS HEREBY ORDERED that

      1.      This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28

              U.S.C. § 1915(e)(2)(B).

      2.      The application to proceed in forma pauperis of plaintiff Shawn Robert

              Gralish (Dkt. 2) is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: 1/28/21                                  s/Patrick J. Schiltz
                                                PATRICK J. SCHILTZ
                                                United States District Judge
